United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3233
                                   ___________

Walter Lee Jackson, Jr.,                 *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the
       v.                                * Eastern District of Missouri.
                                         *
State of Missouri; City of Poplar Bluff; *      [UNPUBLISHED]
Butler County; R. Kevin Barbour,         *
                                         *
             Appellees.                  *
                                   ___________

                             Submitted: November 26, 2010
                                Filed: January 12, 2011
                                 ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Missouri inmate Walter Lee Jackson appeals the district court’s1 order
dismissing his unsigned 42 U.S.C. § 1983 complaint under Fed. R. Civ. P. 41(b) for
failure to prosecute. In an earlier order, the court directed Jackson to sign the
complaint or it would be dismissed without prejudice. After careful review, we
conclude that the court did not abuse its discretion in dismissing the complaint when
Jackson failed to comply with its prior directive. See Boyle v. Am. Auto Serv., Inc.,

      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.
571 F.3d 734, 742 (8th Cir. 2009) (standard of review). Consistent with that directive,
we clarify that the dismissal was without prejudice. As so clarified, the order of
dismissal is affirmed. See 8th Cir. R. 47B.
                             ______________________




                                         -2-